Exhibit 10.1






English Summary of Spanish Language
SHARE PURCHASE AGREEMENT






  General




     The Share Purchase Agreement (the “Agreement”), dated December 16, 2008, is
among MTM S.r.L., an indirect, wholly owned subsidiary of Fuel Systems
Solutions, Inc. (“Fuel Systems”) as buyer (the “Buyer”) and Alessandro Carlo Evi
and Susana Iallonardi, collectively as sellers (the “Sellers”). The Sellers
together own all of the outstanding equity of Distribuidora Shopping S.A., a
company organized under the laws of the Republic of Argentina

(“Distribuidora”). The Sellers and Distribuidora together own all of the
outstanding equity of

Tomasetto Achille S.A. , a company organized under the laws of the Republic of
Argentina

(“Tomasetto” and together with Distribuidora, the “Companies”). The Companies
manufacture, import, export and market natural gas kits for vehicles (the
“Companies’ Business”).

     At the closing of the transaction described in the Share Purchase Agreement
the Sellers will transfer 100% of the equity of the Companies (the “Companies’
Shares”) to the Buyer. The closing is expected to occur on January 15, 2009.
However, because the closing is subject to certain conditions, the parties
cannot predict exactly when the closing will occur or if it will occur at all.



  Purchase Consideration




     In exchange for the Companies’ Shares, the Buyer will pay an aggregate
purchase price of $22.0 million, in U.S. dollars, subject to upward adjustment
by adding to the purchase price the Companies cash and bank account balances at
the time of the closing and to downward adjustment by subtracting from the
purchase price the Companies’ Financial Debt (as defined below) at the time of
the closing. Post-closing adjustments to the purchase price are described in
further detail below.

     At the time of the signing of the Share Purchase Agreement, the Buyer paid
the Sellers $2.0 million in cash as a down payment on the purchase price. The
down payment may be forfeit by the Sellers if the Share Purchase Agreement is
terminated in certain circumstances as described more fully below under
“Termination.” The Sellers’ obligation to repay the down payment in those
circumstances is secured by the Companies’ inventory until the closing.



  At the closing, the Buyer shall pay the Sellers:




·     an additional    $5.7 million in cash; and    ·     an additional    $10.0
million in cash which will be deposited into an escrow fund      which will be
used to purchase 322,800 shares of Fuel Systems common stock on      behalf of
the Sellers in a private placement transaction. Of these shares, 129,120 will   
  remain in escrow for up to six years in order to cover unknown or contingent 
    liabilities and to satisfy any claims for indemnification that the Buyer may
have      against the Sellers during that time. The Buyer’s losses will not be
limited to the 


K&E 13888002.2

--------------------------------------------------------------------------------

value of the escrow shares, but the Buyer must deplete the escrow shares before
seeking any amount in cash from the Sellers. The remaining 193,680 shares will
be released from escrow and given to the Sellers immediately following the
closing.

The balance of any amount owing after these payments have been made to the
Sellers shall be determined and paid after the closing as described below.



Post-Closing Adjustments




     Following the closing, the Companies will each prepare certificates (the
“Closing Certificates”) reflecting each Company’s cash and bank account balances
and Financial Debt as of the closing. “Financial Debt” is calculated according
to Argentine GAAP and includes all obligations of the Companies for borrowed
money including, but not limited to, obligations for conditional sales of
assets, deferred purchase price of assets, debt of third parties secured by the
Companies’ assets or guaranteed by the Companies and rental or lease obligations
for capital goods.

     Each of the Closing Certificates shall be audited by the Buenos Aires
offices of Deloitte & Touche LLP. The Buyer will have an opportunity to review
the work papers relating to the Closing Certificates. If the Buyer and the
Sellers cannot agree on the amounts stated in the Closing Certificates, then
they have agreed to submit the matter to binding arbitration. Once this process
is completed, the amounts stated in the Closing Certificates will be final and
shall be used to make any appropriate purchase price adjustments. Any purchase
price adjustments must be paid either from the Buyer to the Sellers or from the
Sellers to the Buyer within five business days after the Closing Certificates
become final.



Conditions to the Closing




     Each party’s obligation to close the transactions contemplated by the
Agreement is subject to the satisfaction or waiver by each of the parties, at or
prior to the closing, of various conditions, which include the following, among
others:

·     the lease agreement between Distribuidora and Nacion Leasing S.A. (the
“Leasing      Agreement”) has been assigned to the Sellers or their assigns (the
“Leasing      Assignee”);    ·     Distribuidora, as lessee, has entered to a
lease with the Leasing Assignee, as lessor;    ·     the Sellers and Fuel
Systems have entered into an agreement for the private      placement of the
common stock that is part of the purchase price;    ·     the parties have
entered into escrow agreements with escrow agents to control the      cash
intended to be used to purchase the Fuel Systems common stock and to control   
  the shares of Fuel Systems common stock that will be held in escrow after the 
    closing; and    ·     Mr. Evi and Distribuidora have entered into an
employment agreement.          2 


K&E 13888002.2

--------------------------------------------------------------------------------



Representations and Warranties




     The Agreement contains customary representations and warranties of the
Buyer and the Sellers relating to, among other things:

·     the parties’ individual and corporate authority to enter into the
Agreement and other      corporate matters; and    ·     the absence of any
conflicts or violations of each party’s governing documents and      agreements
as a result of the Agreement. 


     In addition, the agreement contains customary representations and
warranties of the Sellers relating to, among other things:

·     the    Companies’    capital structure and ownership of the Companies’
Shares;  ·     the    Companies’    subsidiaries;  ·     the    Companies’   
compliance with Argentine law, regulations and required permits;  ·     legal
proceedings related to the Companies;  ·     the    Companies’    title to their
assets;  ·     the    Companies’    real property and leaseholds;  ·     the
accuracy of financial statements and books and records of the Companies;  ·    
the    Companies’    employee benefits, labor relations and related matters;  ·
    the    Companies’    ownership and use of intellectual property;  ·     the 
  Companies’    accounts payable and receivable;  ·     any material adverse
changes in regards to the Companies since April 30, 2008;  ·     environmental
matters related to the Companies;  ·     the    Companies’    contracts and
commitments;  ·     the    Companies’    clients and inventory;  ·     the   
Companies’    filing of tax returns and payment of taxes; and  ·     any
material misstatement or omission of any material fact. 


     The representations and warranties are, in some respects, qualified by
materiality and knowledge.



3




K&E 13888002.2

--------------------------------------------------------------------------------

Conduct of Companies’ Business Pending the Merger



  The Sellers agree that until the closing they will:




·     cause the Companies to conduct their business in the ordinary course in
accordance      with past practices and in compliance with all applicable laws; 
  ·     preserve the organization of the Companies;    ·     use their best
efforts to keep available to the Buyer the services of the Companies’     
respective employees;    ·     cause the Companies to maintain accurate books
and records in accordance with      Argentine GAAP consistent with the financial
statements presented to the Buyer;    ·     cause the Companies to maintain
accounting controls to monitor that transactions are      executed with
authorization of the Companies’ boards of directors and that      transactions
are recorded as necessary to permit preparation of financial statements      and
to maintain the accounting of the Companies’ assets;    ·     not take and cause
the Companies not to take any action that would cause the      representations
and warranties contained in the Agreement to be not true and correct      as of
the closing;    ·     give the Buyer prompt notice of any event, condition or
circumstance that would      constitute a breach or violation of any
representation, warranty, covenant or      agreement of the Agreement; and    ·
    not declare or distribute, or permit the Companies not to declare or
distribute, cash,      stock or other dividends, offer or issue shares, increase
or reduce their capital and, in      general, carry out any kind of
distributions, whether through release of reserves,      issuance premium or
otherwise other than the dividends required to pay the      assignment price of
the Leasing Agreement. 




Covenants of the Parties






  The parties agreed to the following covenants:




1.    Tax Matters:        ·     Sellers will prepare and file, or cause to be
prepared and filed, all tax returns          related to the Companies which are
due before the closing.        ·     If the Companies have a tax adjustment
related to a time period prior to the          closing, and if that adjustment
is not the result of a change in the tax laws, and          if such adjustment
decreases deductions or credits or increases income for the          Companies
for any taxable period ending after the closing, then the Sellers             
4 


K&E 13888002.2

--------------------------------------------------------------------------------

        shall pay the Buyer an amount equal to the Buyer’s pro rata share of the
tax          detriment resulting from such adjustment.        ·     After the
closing, the parties shall cooperate on tax matters related to the         
Companies.        ·     The Sellers and the Buyer shall each be responsible for
a portion of the taxes          payable as a result of the transactions
contemplated by the Agreement. The          Sellers shall file all tax returns
related to the sale of the Companies’ Shares.    2.    Expenses and Finder’s
Fees:        ·     Each of the parties shall be responsible for their own
expenses incurred in  connection with the transactions contemplated by the
Agreement.       ·     None of the parties has taken any action with respect to
the Agreement and the          transactions contemplated by it that would give
rise to any valid claims for a          brokerage commission, finder’s fee or
similar payment.    3.    Access to Information and Confidentiality:        ·  
  The parties will grant each other reasonable access to any information       
  reasonably necessary for financial reporting, accounting, tax preparation and 
        reports or the defense of any tax claims or assessments.        ·    
The Sellers will hold in strict confidence all documents and information       
  concerning the Companies and all documents or information concerning the 
Buyer that was furnished to the Sellers, except to the extent that such        
information can be shown (i) to have been previously known by the Sellers       
  prior to its disclosure to the Sellers by the Buyer, (ii) to be in the public 
        domain through no fault of the Sellers or (iii) later lawfully acquired
by the  Sellers from sources that are not known to be under an obligation of    
    confidentiality.    4.    Dissemination of Information:        ·     The
parties agree that no press releases or public announcement shall be made       
  regarding any aspect of the transaction contemplated by the Agreement         
without the prior consent of the other parties, except as required by law or
the          rules of the Nasdaq Stock Market, in which case the party required
to make          the announcement shall allow the other parties reasonable time
to comment on          such announcement prior to its issuance.        ·     The
Buyer represents that it shall keep the purchase price confidential subject     
    to the stated exceptions. 


5.      Buyer’s Covenant Regarding Conduct of Distribuidora’s Business Prior to
Closing:  



5




K&E 13888002.2

--------------------------------------------------------------------------------

    ·     The Buyer agrees not to question certain specified actions taken by   
      Distribuidora prior to the closing.    6.    Leasing Agreement:        ·  
  The Sellers will take all actions necessary for Distribuidora to assign the   
      Leasing Agreement to the Sellers or their designees prior to the closing. 
  7.    Representations and Warranties:        ·     The parties agree that each
of their respective representations and warranties          contained in the
Agreement will be true and correct and deemed to be made          again at the
closing. 


Non-Compete, Non-Solicitation and Confidential Information



  Each of the Sellers agrees that:




·     as of the closing he or she shall not own, manage, operate, control or be
employed by      any business engaged in the Companies’ Business;    ·     for
five years following the closing or five years after he or she ceases to be
employed      by either of the Companies, he or she shall not directly or
indirectly, in Argentina or      any geographical region or market where the
Buyer and its affiliated companies      carries out business related to the
Companies Business, (i) engage in, own, manage,      handle, conduct or control
any business directly or indirectly related to the      Companies’ Business or
(ii) provide advice or services, or otherwise assist any other      person,
association or entity that is directly or indirectly engaged in the Companies’ 
    Business;    ·     for five years following the closing or five years after
he or she ceases to be employed      by either of the Companies, he or she shall
not directly or indirectly solicit for      employment any person who was an
employee of either of the Companies at the time      of the closing or one year
prior to the closing; and    ·     he or she will not disclose to any person not
employed by the Companies or engaged      to render services to the Companies,
and that he or she shall not use for the benefit of      himself or herself or
others, any confidential or proprietary information of the      Companies,
including but not limited to, trade secrets, customer lists, financial data     
and operational methods. 




Termination




The Agreement may be terminated in writing at any time prior to the closing as
set forth



below:




· by mutual consent of the Buyer and the Sellers;



6




K&E 13888002.2

--------------------------------------------------------------------------------

·     by the Buyer, if either of the Sellers have breached any material
representations or      warranties or defaulted on any material obligations
contained in the Share Purchase      Agreement and such breach or default shall
not have been cured or waived by January      15, 2009 (in which case the
Sellers shall return the $2.0 million purchase price down      payment to the
Buyer plus pay the Buyer an additional $2.0 million within five      business
days following the notice of termination);    ·     by the Sellers, if the Buyer
has breached any material representations or warranties or      defaulted on any
material obligations hereunder and such breach or default has not      been
cured or waived by January 15, 2009 (in which case the Buyer shall forfeit the 
    $2.0 million purchase price down payment, which shall be kept by the
Sellers); or    ·     by any of the parties, without liability to any of them,
if (i) the Leasing Agreement      has not been assigned to the Sellers or their
designees as of January 15, 2009 through      no fault of the parties; and/or
(ii) if any of the parties is unable to state the truth of its     
representations and warranties contained in the Share Purchase Agreement as of
the      closing for reasons not caused by the defaulting party (in which case
the Sellers shall      return the $2.0 million purchase price down payment to
the Buyer within five      business days after the date of the termination
notice). 


     If this Agreement is terminated and the transactions contemplated by it are
not consummated, the Agreement will be of no further force or effect except for
Buyer’s obligation to keep confidential certain information and data obtained by
it relating to the Companies and for the parties’ obligations to submit any
claims that may arise in connection with the Agreement to arbitration.



Indemnification




     The Sellers jointly and severally agree to indemnify and hold the Buyer
harmless for all losses resulting from (a) the breach of any representation or
warranty made by either of the Sellers in the Agreement, (b) the failure of
either Seller to perform of any of his or her covenants in the Agreement or (c)
any and all taxes imposed on the Companies for any pre-closing periods that are
the result of a violation of any representation or warranty made by the Sellers
in the Agreement. The Sellers shall in no event be responsible to indemnify the
Buyer for any losses the Buyer suffers that are the result of its own negligence
or willful failure to act.

     The Sellers’ representations and warranties regarding their authority to
enter into the Agreement; the execution and delivery of the Agreement not
requiring the consent of any third party and not violating any law, permit or
contract of the Companies; the subsidiaries of the Companies; the Sellers’
ownership of the Companies equity and the capitalization of the Companies shall
survive indefinitely. Any claims for indemnification that the Sellers must pay
as a result of a breach of any of these representations or warranties shall be
limited to the aggregate purchase price (including cash and stock) received by
the Sellers.

     The Sellers’ representations and warranties regarding tax matters shall
survive for six years following the closing. All of the other representations
and warranties made by the Sellers in the Agreement shall survive for three
years following the closing. The Sellers’ liability for



7




K&E 13888002.2

--------------------------------------------------------------------------------

breaches of representations and warranties that do not survive indefinitely is
limited to an aggregate of U.S.$8.15 million, with separate, smaller limits for
breaches of specific representations and warranties.

     The Buyer agrees to indemnify and hold the Sellers harmless for all losses
resulting from the breach of any representation or warranty made by the Buyer in
the Agreement or resulting from the failure of Buyer to perform any of its
covenants in the Agreement. The Buyer shall in no event be responsible to
indemnify the Buyer for any losses the Sellers suffer that are the result of
their own negligence or willful failure to act.

     Each party seeking indemnification (the “Indemnitee”) shall notify the
party responsible to provide the indemnification (the “Indemnifying Party”)
within 30 days of becoming aware of facts that may support a claim for
indemnification. If the claim for indemnification is prompted by the
commencement of an action by a third party, then the Indemnifying Party may
participate in the claim and assume the defense against the third party with
counsel satisfactory to the Indemnitee. Each Indemnitee shall cooperate and
provide such assistance as the Indemnifying Party may reasonably request in
connection with the defense of a third party claim and in connection with
recovering from any third parties any amounts that the Indemnifying Party may
pay or be required to pay by way of indemnification under the Agreement.

     Each Indemnitee shall be responsible to take reasonable steps to mitigate
its damages in the same manner as it would if no indemnification rights were
available. An Indemnitee may collect damages from the Indemnifying Party by way
of offset against any amounts Indemnitee owes to the Indemnifying Party,
including amounts owning as a portion of the purchase price or in connection
with the Lease Agreement, but only if the Indemnitee has obtained a judicial or
arbitration ruling to that effect.

     The amount owed by the Indemnifying Party shall be reduced by any amounts
collected by the Indemnitee from an insurance policy related to its losses or
from any tax benefit resulting from its losses. No indemnification under the
Agreement will be permitted if it results in unfair enrichment of a party.



Release of Escrow Shares




     If the Buyer does not give the Sellers notice of a claim for
indemnification prior to the dates set forth below, the Sellers’ shares of Fuel
Systems common stock which will be deposited into an escrow account at the
closing will be released as follows:

·     50% of the shares held in the escrow account will be released on the third
anniversary      of the closing, and    ·     the remaining 50% of the shares
will be released on the sixth anniversary of the      closing. 


     In the event that the Buyer seeks indemnification from the Sellers on any
matter during the term of the escrow, the escrow agent will only distribute to
the Sellers on the dates set forth above the portion of the escrow shares that
are not necessary to cover any pending or finalized indemnification claim of the
Buyer. If, during the first three years following the closing, the



8




K&E 13888002.2

--------------------------------------------------------------------------------

amount of Buyer’s losses exceeds the value of 50% of the escrow shares, no
partial release will be made to the Sellers on the third anniversary of the
closing. The escrow shares will be held in the escrow until the final resolution
of any claims for indemnification, even if such date exceeds six years following
the closing. The value of the escrow shares will be determined by the closing
price on the Nasdaq Stock Market of Fuel Systems’ common stock on the day prior
to the release of the shares to either the Buyer or the Sellers. The Buyer’s
losses will not be limited to the value of the escrow shares, but the Buyer must
deplete the escrow shares before claiming any amount in cash from the Sellers.

     During the first three years following the closing, the Sellers may deposit
$4.0 million into the escrow account in exchange for all of the escrow shares,
and during the second three years following the closing, the Sellers may deposit
$2.0 million plus an amount adequate to cover the Buyer’s losses for any
unresolved claims into the escrow account in exchange for all of the escrow
shares then in the account.



Dispute Resolution




     If any dispute arises out of or is connected with the Agreement, the
parties shall resolve it by mutual agreement between the Buyer and the Seller(s)
involved in the dispute after negotiations. If the parties fail to reach an
agreement within 21 days after their first discussions, they shall submit the
dispute to mediation before the Centro Empresarial de Mediación y Arbitraje
(CEMA) in accordance with its mediation rules.

     If the parties fail to resolve the controversy in mediation, then they must
submit to arbitration under the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators. The arbitration shall be held in
Miami, Florida and will be conducted in Spanish. The arbitrators shall be
empowered to rule upon their own jurisdiction and the existence or validity of
the Agreement’s arbitration clause. The arbitrators will be empowered to grant
such remedies as they deem necessary upon the request of the parties, including
injunctive relief. A request for injunctive relief filed by one of the parties
before a judicial court shall not be deemed to be inconsistent with the
arbitration agreement or a waiver of the right to submit the dispute to
arbitration. The decision of the arbitrators shall be final and binding on the
parties.



Miscellaneous Matters




     The Agreement is governed by Argentine law. The Spanish language original
version of the Agreement shall prevail over any English translation. The
Agreement may be amended only with the written consent of each of the parties.



9




K&E 13888002.2

--------------------------------------------------------------------------------